Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                         Dec 02 2014, 6:22 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                               ATTORNEYS FOR APPELLEE:

ROY E. DISNEY                                   GREGORY F. ZOELLER
Westville, Indiana                              Attorney General of Indiana

                                                CHANDRA K. HEIN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

ROY E. DISNEY,                                  )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 27A02-1403-CR-178
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                      APPEAL FROM THE GRANT CIRCUIT COURT
                          The Honorable Mark E. Spitzer, Judge
                             Cause No. 27C01-1305-FC-32



                                     December 2, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          Roy Disney appeals the trial court’s denial of his “Verified Order to be Released

Without Parole After Completed Term of Imprisonment.” Appellant’s Br. p. 1. Because

Disney’s violations of the Rules of Appellate Procedure prevent us from reaching the

merits of his appeal, we find that he has waived the issues raised and affirm the judgment

of the trial court.

          On October 1, 2013, Disney pleaded guilty to Operating a Motor Vehicle While

Privileges are Forfeited for Life,1 a class C felony, as well as a violation of his probation.

Disney was sentenced to an aggregate term of six years. On March 5, 2014, Disney filed

his request to be released without parole after his completed term of imprisonment and

the trial court denied this motion on March 7, 2014. Disney now appeals.

          On appeal, Disney has committed numerous violations of the Indiana Rules of

Appellate Procedure. Perhaps most importantly, Disney has failed to include the trial

court’s order or the motion at issue in his appendix—a violation of Appellate Rule

50(B).2 As Disney also fails to provide a description of the contents of this motion in his

brief, we are unable to ascertain the nature of the argument he made before the trial court.

While we often tolerate minor infractions of the appellate rules so that we may decide

appeals on their merits, Disney’s noncompliance prevents us from reaching the merits of




1
    Ind. Code § 9-30-10-17.
2
  Disney has failed to comply with numerous other appellate rules, including Rule 46(A)(8)(a) regarding
appellant’s briefs, which provides that “[t]he argument must contain the contentions of the appellant on
the issues presented, supported by cogent reasoning.”
                                                   2
this appeal. Ramsey v. Review Bd. of Ind. Dep’t. of Workforce Dev., 789 N.E.2d 486,

490 (Ind. Ct. App. 2003). He has, therefore, waived the issue.

      The judgment of the trial court is affirmed.

VAIDIK, C.J., and RILEY, J., concur.




                                            3